DETAILED ACTION
This Office action is in response to the Request for Continued Examination filed on 26 April 2021.  Claims 1-20 are pending in the application. 
This application is a divisional of application Serial No. 15/690,340, filed 08/30/2017, now U.S. Patent No. 10504797.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PG pub. 20150255569 A1; in evidence of Lee et al., US patent 6613637 B1, newly cited.
With respect to claim 1, Kim discloses at least one gate structure (150, fig. 19) comprising a gate electrode (150, fig. 19) over a substrate (15, fig. 19), the gate electrode (150, fig. 19) comprising a conductive material (paragraph [0074];gate materials include, but are not limited to, one or more of polysilicon, a deposited metal(s) and a hybrid stack of multiple materials such as metal polysilicon); a first dielectric layer (115, fig. 18) disposed along one or more side walls of the at least one gate structure (150, fig. 19), the first dielectric layer (115, fig. 18) comprising fluorine (paragraph [0072]) doped silicon oxycarbonitride or fluorine doped silicon oxycarbide (paragraph [0072]; as discloses in paragraph 0072 that layer 115 may contain one or more dielectric layers, such as, fluorine doped oxide and silicon oxycarbide (SiOC)); and a second dielectric layer (100, fig. 19) disposed laterally over and in contact with the first dielectric layer (115, fig. 19) such that the first dielectric layer (115, fig. 19) is disposed between the gate electrode (150, fig. 19) and the second dielectric layer (100, fig. 19) and the second dielectric layer (100, fig. 19) does not contact the gate electrode (150, fig. 19), and wherein the first dielectric layer (115, fig. 19) has a dielectric constant in a range of 2 to 3 (paragraph [0072]; less than about 2.5) and the second dielectric layer (100, fig. 19).  Although Kim discloses that second dielectric layer 100 comprises nitride (see paragraph [0060]), Kim did not disclose that dielectric layer 100 comprising silicon nitride has a dielectric constant in a range of 6 to 8.  However, Lee ‘637 disclose dielectrics formed of silicon nitride, which have dielectric constants of approximately 7.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a material such as silicon nitride to have a dielectric constant between 6 to 8.
With respect to claim 2, Kim discloses wherein the doping concentration of fluorine (paragraph [0072]) Kim did not discloses the concentration of fluorine is in a range of from about 1 x 103 to about 1 x 106 atoms/cm3.  
However, concentration range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the 
With respect to claim 3, Kim discloses wherein the first dielectric layer (115, fig. 19) has a dielectric constant in a range of from about 2.3 to about 2.8 (paragraph [0072]; less than about 2.5).  
With respect to claim 4, Kim discloses wherein the first dielectric layer (115, fig. 19) has a dielectric constant in a range of from about 2.4 to about 2.6 (paragraph [0072]; less than about 2.5).  
With respect to claim 5, Kim discloses an interlayer dielectric ILD (190, fig. 19) layer laterally over and in contact with the second dielectric layer (100, fig. 19).  
With respect to claim 7, Kim discloses wherein the gate electrode (150, fig. 19) comprises polysilicon or metal.  
With respect to claim 8, Kim discloses a source region (90, fig. 19) formed over the substrate (15, fig. 19) adjacent a first side of the gate electrode (150, fig. 19); and a drain region (90, fig. 19) formed over the substrate (15, fig. 19) adjacent a second side of the gate electrode (150, fig. 19), the second side being opposite to the first side with respect to the gate electrode (150, fig. 19).  
With respect to claim 16, Kim discloses a gate structure (150, fig. 19) comprising a gate electrode (150, fig. 19) over a substrate (15, fig. 19), the gate electrode (150, fig. 19) comprising a first conductive material (paragraph [0074];gate materials include, but are not limited to, one or more of polysilicon, a deposited metal(s) and a hybrid stack of multiple materials such as metal polysilicon); a first dielectric layer (115, fig. 18) disposed along and in contact with first and second side walls of the gate electrode (150, fig. 19), the first and second side walls being opposite to each other; a source region (90, fig. 19) formed over the substrate (15, fig. 19) adjacent to the first side wall of the gate electrode (150, fig. 19); a drain region (90, fig. 19) formed over the substrate (15, fig. 19) adjacent to the second side wall of the gate electrode (150, fig. 19); an interlayer dielectric ILD (190, fig. 19) layer disposed over the source and drain regions (90, fig. 19), wherein the first dielectric layer (115, fig. 18) is disposed between the ILD (190, fig. 19) layer and each of the first and second side walls of the gate electrode (150, fig. 19); and a second dielectric layer (100, fig. 19) disposed laterally over and in contact with the first dielectric layer (115, fig. 18) such that the first dielectric layer (115, fig. 18) is disposed between the gate electrode (150, fig. 19) and the second dielectric layer (100, fig. 19) and the second dielectric layer (100, fig. 19) does not contact 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a material such as silicon nitride to have a dielectric constant between 6 to 8.
With respect to claim 17, Kim discloses wherein the first dielectric layer (115, fig. 19) comprises at least one of: fluorine (paragraph [0072]) doped silicon oxycarbonitride and fluorine (paragraph [0072]) doped silicon oxycarbide.  
With respect to claim 18, Kim discloses wherein a doping concentration of fluorine (paragraph [0072]) in the first dielectric layer (115, fig. 19) Kim did not discloses the concentration of fluorine is in a range of from about 1 x 103 to about 1 x 106 atoms/cm3.  
However, concentration range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 19, Kim discloses wherein the second dielectric layer (100, fig. 19) is formed adjacent to and in contact with the first dielectric layer (115, fig. 19) and disposed between the first dielectric layer (115, fig. 19) and the ILD (190, fig. 19) layer at both the first and second sides of the gate electrode (150, fig. 19).  

Claims 6, 9, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PG pub. 20150255569 A1; in view of Basker et al., US PG pub. 20170062584 A1, newly cited.
With respect to claim 6, Kim discloses wherein the second dielectric material (100, fig. 19) comprises silicon nitride, however Kim did not discloses the ILD (190, fig. 19) layer comprises silicon oxycarbonitride.  
Basker discloses ILD 25, fig. 4 can be made of material such as silicon oxycarbonitride (paragraph [0035]).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include material such as silicon oxycarbonitride as the ILD layer since silicon oxycarbonitride can reduce internal/ parasitic capacitance.
With respect to claim 9, Kim discloses source and drain regions (90, fig. 19) however Kim did not discloses a third dielectric layer formed over the source and drain regions (90, fig. 19).  
Basker discloses dielectric layer 20, fig. 4 formed over the source/drain regions.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a dielectric layer covering source/drain region since this can prevent any current leakage. 
With respect to claim 10, Kim discloses as applied to claim above however Kim did not discloses wherein the third dielectric layer comprises at least one of: silicon nitride and silicon oxide.  
Basker discloses dielectric layer 20, fig. 4 formed over the source/drain regions.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a dielectric layer covering source/drain region since this can prevent any current leakage. 
With respect to claim 20, Kim discloses wherein the second dielectric layer (100, fig. 19) comprises silicon nitride, however Kim did not discloses the ILD (190, fig. 19) layer comprises silicon oxycarbonitride.  
Basker discloses ILD 25, fig. 4 can be made of material such as silicon oxycarbonitride (paragraph [0035]).
.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al., US Patent 9385124 B1; in view of Lim et al., US PG pub. 20150318288 A1, of record; in evidence J. Phys. IV France 11 (2001) Pr3-1005-Pr3-1012 “Characterization of low-dielectric constant SiOCN films synthesized by low pressure chemical vapour deposition”. (https://jp4.journaldephysique.org/articles/jp4/abs/2001/03/jp4200111PR3126/jp4200111PR3126.html) and “Material Property Database” (http://www.mit.edu/~6.777/matprops/pecvd_sin.htm).
With respect to claim 11, Peng discloses a first gate structure (100P side 114, fig. 3a) comprising a first gate electrode (100P side 114b, fig. 3a) over a substrate, the first gate electrode (100P side 114b, fig. 3a) comprising a first conductive material (column 4, lines 15-18, “conductive materials, such as polysilicon, a metal-nitride (e.g., TiN, TaN), a metal (e.g., Al or W), etc”); a second gate structure (100N side 114, fig. 3) comprising a second gate electrode (100N side 114b, fig. 3a) over the substrate, the second gate electrode (100N side 114b, fig. 3a) comprising a second conductive material (column 4, lines 15-18); an interlayer dielectric ILD layer (such as the etch mask layer 125, fig. 3G and 3k) disposed between the first and second gate electrodes (100P and 100N side 114b, fig. 3a); and a first spacer (100P side one of the 118, fig. 3G) disposed between the ILD layer (such as the etch mask layer 125, fig. 3G and 3k) and the first gate electrode (100P side 114b, fig. 3a); a second spacer (100N side one of the 118, fig. 3G) disposed between the ILD layer (such as the etch mask layer 125, fig. 3G and 3k) and the second gate electrode (100N side 114b, fig. 3a); a third spacer (100P side one of the 120P, fig. 3G) disposed between the ILD layer (such as the etch mask layer 125, fig. 3G and 3k) and the first spacer (100P side one of the 118, fig. 3G); and a fourth spacer (100N side one of the 120N, fig. 3G) disposed between the ILD layer (such as the etch mask layer 125, fig. 3G and 3k) and the second spacer (100N side one of the 118, fig. 3G), wherein the ILD layer (such as the etch mask layer 125, fig. 3G and 3k) is disposed laterally over and in contact with the third and fourth spacer (100P and 100N side one of the 120N, fig. 3G)s, respectively, wherein the first and second spacer (100N side one of the 118, fig. 3G)s 
However, Peng et al. do not disclose that the ILD layer is formed there in between the spacer and two gate structure.
Lim discloses an ILD layer such as 295 and 340 are formed between spacers and gate structures.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include an interlayer dielectric between the gate structure and spacer since an interlayer dielectric layer can prevent damaging the gate structure.
With respect to claim 12, Peng discloses wherein each of the first and second spacers (100N side one of the 118, fig. 3G) comprises a first dielectric layer (118, fig. 3G) comprising at least one of: fluorine doped silicon oxycarbonitride and fluorine doped silicon oxycarbide (column 4, lines 31-33).  
With respect to claim 13, Peng discloses as applied to claim above however Peng does not discloses wherein a doping concentration of fluorine in the first dielectric layer (118, fig. 3G) is in a range of from about 1 x 103 to about 1 x 106 atoms/cm3.  
However, concentration range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).

With respect to claim 15, Peng discloses wherein the second dielectric layer (125) comprises silicon nitride, however Peng did not discloses the ILD layer (such as the etch mask layer 125, fig. 3G and 3k) comprises silicon oxycarbonitride.
Lim discloses an ILD layer such as 295 and 340 are made from material such as low-k dielectric material (paragraph [0038]).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include an interlayer dielectric with lower dielectric constant since lower dielectric constant affects the delay by reducing the skew or charging delay caused by the line capacitance that prevents signal build-up to the signal value.

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive. With respect to the limitation in claim 11, as recited in the following "first dielectric layer has a dielectric constant in a range of 2 to 3 and the second dielectric layer has a dielectric constant in a range of 6 to 8." Reference Peng et al. teaches that the first dielectric material, for example, SiOCN, is a low-k dielectric spacer and the second dielectric layer is SiN.  Peng does not expressly disclose the dielectric constant is between 2-3 and 6-8.  However, according to (https://jp4.journaldephysique.org/articles/jp4/abs/2001/03/jp4200111PR3126/jp4200111PR3126.html) dielectric constant of a material such as SiOCN can be in between 2 to 3 and according to (http://www.mit.edu/~6.777/matprops/pecvd_sin.htm) the dielectric constant of a material such as SiN has a dielectric constant between 6 to 8. Therefore, Peng in evidence of above Journal does disclose these limitations.
Applicant’s arguments with respect to claim(s) 1-10, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822